Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Wyatt Istvan-Mitchell on 8/5/2021.

The application has been amended as follows:
In claim 1, line 7, after “an inorganic filler (b1)” insert --that is fumed silica (b1-1) and--.
In claim 2, lines 2-3, delete “(b1) is fumed silica (b1-1) having an average particle diameter of 0.1 μm or lower, and component”.
In claim 2, line 4, delete “having an average particle diameter of 0.1 to 5.0 μm at a mass ratio of 1/99 to 50/50”.
Cancel claims 10-13.

	Allowable Subject Matter
Claims 1-9 and 14-16 are allowed.

Statement of Reasons for Allowance

Shiobara discloses a thermosetting silicone resin composition for optical semiconductor apparatus, wherein the thermosetting resin composition comprises an organopolysiloxne having at least two alkenyl groups, a white pigment, inorganic filler, and a catalyst.  The pigment has a particle diameter of 0.05-5 μm, and the inorganic filler has maximum particle diameter preferably 1-10 μm.  Shiobara discloses that the silicone composition is subjected to melt blending treatment, solidified, and then pulverized to a suitable size to give a composition that is solid at room temperature.  Shiobara discloses that the pigment is used in an amount of 3-200 parts by mass and the inorganic filler is used in an amount of 100-1000 parts by mass which overlaps with the claimed ratio, however, Shiobara fails to disclose that the white pigment is a fumed silica.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn